DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

Claims 1-4, 6 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and 19 are about obtaining sensor observations of the environment; a local model of the environment comprising a hierarchal Gaussian mixture model (HGMM) representing point cloud data, wherein higher levels of the hierarchy have lower fidelity than lower levels of the hierarchy, a global model of the environment; and iteratively performing the functions of:
obtaining the sensor observations and converting the sensor observations to point clouds; determining, for each point in the point cloud, the likelihood that the point can be modelled by the existing local model at a lowest level of fidelity of the local model, based on a novelty threshold; and triggering an incremental update of the global model if a predetermined portion of the points in the point cloud fail to meet the novelty threshold, the incremental update comprising: merging the local model with the global model; and generating a new local model, based on the point-cloud data.
Lee 20150009214, Eckart 20170249401, Pavlovich 20130202217 and Win 20130235927 combined cannot discloses these limitations perfectly. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-4, 6 and 11-18 depend on claim 1, are allowed based on same reason as claim 1.
Claim 20-22 depend on claim 19, are allowed based on same reason as claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616